Case 7:20-cv-06807-V ocume t 38 Filed Qt/As/21 Page 1 of 2
Copies: ailed, axed | \ ~ \S er

Chambers of Vincent L. Briccetti

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL J. MONROE, ; een stm (ayse Uy

Plaintiff,
ORDER

Vv.
20 CV 6807 (VB)

HSA NURSE ADMINISTRATOR JOULIANA,

COUNTY OF ROCKLAND, LIEUTENANT

JOHN BYRON, CAPTAIN J.C. JISKA;
Defendants.

Plaintiff, proceeding pro se and in forma pauperis, has submitted a “Notice to Amend
Complaint,” dated December 29, 2020. (Doc. #34). In his “Notice to Amend,” plaintiff requests
the Court permit him to amend his original complaint to add claims for “retaliation, mental
anguish, and backlash from staff.” (Id.).

Defendants have informed the Court that they do not oppose plaintiff's request. (Doc.
#37).

In light of the special solicitude afforded pro se litigants, the Court grants plaintiff's
request to amend his original complaint. Plaintiff shall file his amended complaint by February
22, 2021, using the amended complaint form mailed to plaintiff on January 12,2021. The
amended complaint will completely replace the complaint. Therefore, plaintiff should include in
the amended complaint all information necessary for his claims. However, plaintiff is directed to
include in his amended complaint only those facts and documents he believes plausibly support a
violation of his constitutional rights.

Defendants shall answer, move, or otherwise respond to the amended complaint by

March 24, 2021.
Case 7:20-cv-06807-VB Document 38 Filed 01/15/21 Page 2 of 2

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 15, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
